Citation Nr: 0819236	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-17 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

2.  Entitlement to service connection for residuals of back 
and left hip injury, to include radiculopathy of the left 
leg.  

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of a 
right knee injury.

5.  Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1974.  He also had subsequent periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The 
December 2004 rating decision denied claims for service 
connection for DDD of the cervical spine, residuals of back 
and left hip injury, to include radiculopathy of the left 
leg, and hemorrhoids.  It also denied the claim for 
nonservice-connected disability pension.  The September 2006 
rating decision denied service connection for residuals of a 
right knee injury.  While the RO adjudicated the claim for 
service connection for residuals of back and left hip injury 
as seeking only service connection for lumbar radiculopathy 
of the left leg, the Board's examination of the veteran's 
original claim reveals that he sought residuals of both back 
and left hip injury.  Consequently, the Board has broadened 
the veteran's claim to encompass all residuals of his back 
and left hip injury, to include lower left leg radiculopathy.

The Board additionally notes that in a written statement, 
dated in July 2007, the veteran's representative has raised 
the issue of entitlement to service connection for 
radiculopathy of the right arm/hand as secondary to the 
veteran's cervical spine disorder.  This matter is referred 
to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that at the time of the veteran's 
testimony before the Board in July 2007, the veteran 
testified that he was in receipt of monthly "SSI" benefits 
in the amount of $415, and that while the veteran referred to 
these benefits as "SSI," the record reflects that the 
veteran had just turned the age of 58 at the time of his 
Board hearing.  The Board therefore finds that it is unable 
to rule out that the veteran may be in receipt of Social 
Security Administration (SSA) disability benefits, and that 
his SSA claims file may have pertinent medical and other 
records that may be pertinent to the veteran's claims on 
appeal.  There is also no indication that the RO made any 
effort to obtain the medical records and other documents 
relating to this award.  The duty to assist applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2007).  Consequently, the Board 
finds that all of the claims on appeal must be remanded so 
that the RO can obtain all available records relating to any 
claim for Social Security disability benefits.

The Board also notes that there are records in the veteran's 
claims file that reflect the veteran may have participated in 
both ACDUTRA and INACDUTRA in 1977, during which time he may 
have experienced the onset of hemorrhoids (a service 
treatment record entry in June 1980 reflects the veteran's 
report of the onset of hemorrhoids three years earlier), and 
additional INACDUTRA in 1980, during which time he was 
evaluated for an injury to his back in February 1980.  
Therefore, the Board finds that the veteran's personnel 
records must be obtained in an effort to more completely 
verify the veteran's periods of ACDUTRA and INACDUTRA 
following his discharge from active service in March 1974.

Although the RO has contacted the National Personnel Records 
Center (NPRC) in an effort to obtain all of the veteran's 
service treatment records, a specific request for inpatient 
records from Patterson Army Hospital, Fort Monmouth, New 
Jersey 07703 for the year of 1971 has not yet been made.  
Likewise, specific requests for inpatient records from USAF 
Clinic Kadena, Naha Branch, Naha AB, Okinawa for the period 
of 1972-1973, and from USAF Regional Hospital, MacDill, AFB 
23608 for February and March 1980, have not yet been made.  
Consequently, the Board finds that one more effort should be 
made to contact the NPRC and obtain these reported service 
hospital records, or a documented response from the NPRC that 
a search for these records had negative results.

The Board has also examined recently received private 
diagnostic records that reflect referrals from private 
physicians from whom treatment records have never been sought 
or obtained (Dr. D. McKalip, Dr. B. Hedrick, and Dr. C. 
Bleau).  Therefore, the veteran should be requested to 
provide additional information with respect to each of these 
physicians so that an effort can be made to obtain any of the 
veteran's records that may be in the possession of these 
treating physicians.

Following the action taken above, as a result of the 
existence of current disability as to all of the veteran's 
service connection claims, the veteran's ability to identify 
relevant symptoms since basketball and/or motorcycle accident 
injuries during service, and the currently documented showing 
of the possible onset of hemorrhoids during ACDUTRA and 
additional back injury during INACDUTRA in February 1980, the 
Board finds that the veteran should also be furnished with 
appropriate VA examination(s) to determine whether it is at 
least as likely as not that any current cervical spine 
disability, back and left hip disability, including left leg 
lumbar radiculopathy, hemorrhoids, and right knee disorder 
are related to the veteran's period of active service, a 
period of ACDUTRA, or in the case of injury only, to a period 
of INACDUTRA (38 C.F.R. § 3.6(a) (2007)).

Finally, following receipt of the information obtained above, 
the veteran should be furnished with a new general medical 
examination to assess the severity of all of the veteran's 
disabilities.  The VA's duty to assist the veteran includes, 
under appropriate circumstances, the obligation to conduct a 
thorough contemporaneous examination which includes 
consideration of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, it has been 
held that a claim for pension benefits must be addressed in 
accordance with the average person and unemployability 
standards.  38 U.S.C.A. § 1502(a) (West 2002); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); 38 C.F.R. §§ 3.321, 4.15, 
4.17 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records, dated 
since April 2007.

2.  Request from the Social Security 
Administration all records related to 
any claim by the veteran for SSA 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications.

3.  Once again contact NPRC and 
specifically request all of the 
veteran's personnel records and any 
records of inpatient medical care the 
veteran received at Patterson Army 
Hospital, Fort Monmouth, New Jersey 
07703 for the year of 1971, at USAF 
Clinic Kadena, Naha Branch, Naha AB, 
Okinawa for the period of 1972-1973, 
and at USAF Regional Hospital, MacDill, 
AFB 23608 for February and March 1980.  
Any evidence obtained should be 
associated with the claims folder.  

If it is indicated that these records 
are no longer available, request a 
documented response from the NPRC that 
a search for the records had negative 
results.  Then, ascertain whether the 
records have been transferred or 
retired and their current location.  If 
they have been retired to a federal 
records center, the location of the 
center must be determined and copies of 
the veteran's records from any facility 
where they are located should be 
requested.

4.  The veteran should be requested to 
provide additional information with 
respect to private physicians, Dr. D. 
McKalip, Dr. B. Hedrick, and Dr. C. 
Bleau, so that an effort can be made to 
obtain any of the veteran's records 
that may be in the possession of these 
treating physicians.

5.  Afford the veteran appropriate VA 
examination(s) to determine the date of 
onset and etiology of any current 
cervical spine disability, back and 
left hip disability, including left leg 
lumbar radiculopathy, hemorrhoids, and 
right knee disorder.  The claims folder 
should be sent to the examiner(s) for 
review in conjunction with the 
examination(s).  The examiner(s) are 
requested to indicate in the 
examination report(s) if the veteran's 
claims file was reviewed.  All 
appropriate studies should be 
conducted.

As to each of the veteran's claimed 
disorders, the examiner(s) should 
provide an opinion as to whether it is 
at least as likely as not that the 
disorder had its onset during active 
service, ACDUTRA, or in the case of 
injury only, to a period of INACDUTRA.  
The veteran's dates of service should 
be specified for the examiner(s).  A 
detailed rationale should be provided 
for all opinions offered.

6.  Following completion of the actions 
noted above, arrange for a VA general 
medical examination for pension 
purposes to determine the extent and 
severity of all of the veteran's 
disabilities.  Any further special 
examinations indicated as a result of 
the development of the veteran's case, 
including complaints made by the 
veteran or as a result of the general 
medical examination, should be 
accomplished.  The veteran's claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The VA examination 
reports should include a detailed 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment, and all 
indicated studies should be done.  The 
examiner should identify the level of 
functional impairment associated with 
the disabilities shown.  

7.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



